EXHIBIT 26
                                                                                    Redacted [Government Informant]




                                      Redacted [Government Informant]




                                       Redacted [Government Informant]




           Redacted [Government Informant]




Redacted [Government Informant]




                                                                                                                      Redacted [Government Informant]




                                                                         Redacted


                                                                 Redacted    Redacted [Government Informant]
                 Redacted [Government Informant]
        Redacted [Government Informant]




Redacted
 Redacted
